Citation Nr: 1525620	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-25 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right ankle disability (claimed as status post-surgical repair of the right ankle).

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine disability.

3.  Entitlement to service connection for degenerative disc disease with spondylosis of the cervical spine.

4.  Entitlement to service connection for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service and from June 1977 to January 1999 with additional service reported at the United States Military Academy at West Point from July 1973 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2015, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred ankle and knee disabilities while serving as a cadet at West Point.  The record includes his July 1973 letter of appointment to the United States Military Academy, a July 1976 letter appointing him into the Regular Army, and a May 1977 memorandum commissioning him as a second lieutenant, effective June 1977.  His DD 214, Certificate of Release or Discharge from Active Duty; however shows no service prior to June 1977.  Cadet years at the United States Military Academy could constitute active duty.  See 38 U.S.C.A. § 101(21) (West 2014) (to the effect that the term "active duty" is defined in to include "full-time duty in the Armed Forces, other than active duty for training," and "service as a cadet at the United States Military Academy, Air Force, or Coast Guard Academy, or as a midshipman in the United States Naval Academy.")

The Veteran reported that his service treatment records (STRs), dated from 1975 to 1989, were stolen when he changed base assignments and was allowed to hand carry the records.  He submitted a Jump Log of his parachute jumps in August 1975.  It does not appear that efforts have been made to verify the reported service from 1973 to 1977 or to obtain service treatment and personnel records for that period.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 2014).

In a January 2010 memorandum, the AOJ concluded that the Veteran's service treatment records were unavailable as he reported that the records dated from 1977 to 1989 were stolen.  The memorandum indicates; however, that the records were not actually requested from the appropriate Federal Repositories.

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  As part of that assistance, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103(b)(3) (West 2014).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(e) (2014).

In March 2010, a VA examiner opined that the Veteran's right ankle and left knee degenerative joint disease did not have their onset during active service.  The examiner noted that ankle sprains and surgery occurred prior to active duty and a single episode of left knee patellofemoral disease was noted (in April 1998).

As the March 2010 opinion did not consider the earlier reported service it is insufficient.  Boggs v. West, 11 Vet. App. 334, 345 (1998).  

It also does not appear that the examiner considered the Veteran's reports of a continuity of right ankle and left knee pain.  See e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion.

Thus, a new opinion is required. 

As to the Veteran's lumbar and cervical spine claims, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App.79, 83 (2006).

The record contains competent evidence of cervical and lumbar spine degenerative disability.  The Veteran's reports suggest that the disorders may be related to service. An examination is needed to determine whether the current cervical and degenerative disorders are related to a disease or injury in service. 

Accordingly, the case is REMANDED for the following action:

1.  Request STRs and personnel records, including his cadet service at the United States Military Academy, for the period from July 1973 to 1989.

Specifically request records of the Veteran's treatment at Keller Army Community Hospital, West Point, New York (from July 1973 to June 1977), Martin Army Community Hospital, Fort Benning, Georgia (from March 1981 to June 1984), and Patterson (NJ) Army Health Clinic (from March to April 1989).  

If, in response to a request for records, it is indicated that no records could be located based on the information provided, the AOJ should determine what information is incorrect or incomplete. 

All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that the appellant's service treatment or personnel records are unavailable or unattainable, he should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e); of the efforts made to obtain the records and of any additional actions that will be taken with regard to his claims.

2.  After completing the development requested above, schedule the Veteran for a VA examination by a physician to determine whether current degenerative joint disease of the right ankle, left knee, and lumbar and cervical spine is related to service.  After completion of the examination and review of the record, the examiner should answer the following questions:

a. Has the Veteran had degenerative joint disease of the right ankle, left knee, and lumbar and cervical spine at any time since 2009?

b. If so, is it as likely as not that the Veteran's degenerative joint disease of the right ankle, left knee, and lumbar and cervical spine, is the result of a disease or injury in active service, or had its onset in such service, including his military cadet years, and including his military occupation as a parachutist and test officer for high speed boats?

c. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

d. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

e. The absence of evidence of treatment for degenerative joint disease of the right ankle, left knee, and lumbar and cervical spine symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the claims remain denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

1. If any of the benefits sought on appeal are not granted in full, the AOJ should issue a supplemental statement of the case.  Then the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

